Citation Nr: 1433235	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the feet. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965, and July 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Per the Veteran's request, a Travel Board hearing was scheduled for June 2014, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2013)

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus, and entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have any residual cold injury of the feet.


CONCLUSION OF LAW

Service connection for residuals of cold injuries to the feet is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letters dated in December 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records and VA records, and has assisted the Veteran in obtaining evidence.  Although no medical examination or opinion was specifically sought on cold injury residuals, VA neurology records and VA examination reports competently address any symptoms of the Veteran's feet, which as discussed below, have not been competently indicated as due to any cold injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has a cold injuries to the feet resulting from service in Germany during a period of lengthy exposure to very cold temperatures, as well as exposure to damp conditions in Vietnam.  A review of the Veteran's service treatment records fails to reveal any documented cold injury to the feet, or any residuals thereof.  His personnel records document service in Germany and Vietnam.  Entrance and separation examination reports related to each period of active duty service show normal feet upon clinical examination. 

The Veteran has acknowledged that the service records do not contain any notation of injury, and denies having received any formal treatment of his feet in service.  He relates that he was trained in service to identify cold injuries, as well as a history of symptoms in and since service.  He attributes any current symptomatology of the feet to service.

The earliest documented clinical evidence following the Veteran's discharge from his latest period of service relating to the feet appears in 1996 VA treatment records.  See e.g. May 1996 VA discharge summary.  The record documents a chief complaint of numbness, paresthesia, and burning sensation in both feet.  At the time, the Veteran complained of a history of a burning sensation and tingling parasthesias for the past 5 years, with worsening over the past month.  Small fiber neuropathy and alcohol abuse were assessed.  

A June 2002 VA internal medicine note documents a history of peripheral neuropathy in the lower extremities since 1988 or 1999.  The note documents that the condition was "thought secondary to alcohol, smoking and exposure to the elements during his service."  This entry was apparently based upon the Veteran's provided history, and no cold injury residual, or any injury due to exposure to the elements was actually assessed.  

VA records document a March 2003 neurology outpatient clinic note that reflects a history of admission to the VA neurology service in 1996 with possible small fiber neuropathy.  Among other things, sensory neuropathy likely related to diabetes mellitus was assessed.  

VA records after the March 2003 neurology outpatient clinic note primarily indicate peripheral neuropathy of the feet due to alcohol abuse.  No medical evidence, including any VA records, suggest that the Veteran has ever been diagnosed as having a cold injury, residuals thereof, or any disability of the feet due to exposure to the elements.  

The Board acknowledges that the Veteran feels that he has residual injury of the feet related to exposure to the elements, including by means of cold injury.  However, the service records document normal feet at discharge, despite the Veteran's current reports of symptoms.  Indeed, it is not until 1996 that the Veteran is documented as seeking treatment for symptoms of the feet and at that time he complained of an onset not in service, but around 5 years prior to the 1996 complaint.  The Veteran's assertions of continuing symptomatology since service are contradicted by contemporaneous clinical evidence; thus, his reports lack credibility.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Notwithstanding any issue of credibility, the Veteran is competent to report lay observations of cold injury symptoms.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  However, he is not competent to independently assess cold injury residuals approximately 30 years after the fact, despite any training he may have received regarding cold injury.  Id.; see also Cox v. Nicholson, 20 Vet. App. 563 (2007).

The remaining competent evidence of record, other than the aforementioned June 2002 internal medicine record, fails to show diagnosis any cold injury residuals.  The June 2002 record is based upon a history reported by the Veteran and unsupported by a clinical diagnosis.  It is also contradicted by the remaining evidence of record, which notably shows that repeated examination and testing has not shown any cold injury residuals, but rather peripheral neuropathy, which is the subject of other claims on appeal.  Thus, the Board finds that the June 2002 note is not probative or indicative of any cold injury residuals.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Otherwise, there appears no competent diagnosis of any cold injury residuals, or any exposure injury of the feet.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for residuals of cold injuries to the feet is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran claims that he has peripheral neuropathy either caused or aggravated by service-connected type II diabetes mellitus.  In furtherance of attempting to these claims, the Veteran was afforded a VA examination in March 2007.  Examination at that time resulted in an assessment of peripheral neuropathy due to alcohol abuse.  The examiner explained that peripheral neuropathy was "not due to the diabetes mellitus type 2 diagnosed in 2006," and noted that the neuropathy was symptomatic in the 1990s, prior to the diagnosis of type II diabetes mellitus.  

In March 2012, the Veteran was afforded a VA examination related to the evaluation of service-connected type II diabetes mellitus.  The examination report notes assessed peripheral neuropathy, but merely parrots the opinion of the March 2007 VA examiner.  

The Veteran's representative asserts that the VA examinations are inadequate.  He notes that the VA examinations do not address service-connection for peripheral neuropathy of the upper and lower extremities by means of aggravation.  See July 2014 Appellate Brief Presentation.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

As noted above, the VA examination reports do not adequately address the issue of aggravation by service-connected type II diabetes mellitus.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the examination must be returned. 38 C.F.R. § 4.2.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed peripheral neuropathy of the upper and lower extremities.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to the following:

a.  whether it is at least as likely as not (50 percent or better probability) that peripheral neuropathy was caused by his service-connected type II diabetes mellitus.

b.  whether it is at least as likely as not (50 percent or better probability) that peripheral neuropathy was aggravated (permanently and chronically worsened) by his service-connected type II diabetes mellitus.
 
The role of alcoholism must be addressed, given the multiple entries in the record linking the neuropathy to alcoholism.  See, e.g., discharge summary dated in May 1996; see also, outpatient clinical records dated in March 2003.
 
The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


